DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/19/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/19/2021, with respect to the rejections of the claims under 35 U.S.C. 102 over Tang (US 2011/0109821) have been fully considered but are not persuasive.
Applicant’s argument that the claimed invention “requires using at least two different metals” whereas Tang “discloses only using one” (see Remarks, p. 8) is not persuasive. An alloy in the context of Tang requires the use of at least two different metals in order to constitute the alloy. In contrast to Applicant’s argument, the claimed invention actually only requires some of the particles are made from a first metal and some of the particles are made from a second metal. If the particles of Tang are an alloy, then some of the particles are necessarily made from a first metal of the alloy and some of the particles are necessarily made from a second metal of the alloy. The first 
The rejections of the claims under 35 U.S.C. 102 and 103 over Saito (US 2006/0274315) and secondary references are maintained. Applicant did not present arguments traversing these rejections and the claim amendments do not distinguish over the reference. The 35 U.S.C. 112(b) rejection of claim 13 is maintained. Applicant did not traverse the rejection or amend the claim. New grounds of rejection for claims 15-16 are made in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 15 and 16 recite “at least two layers of plasmonic nanoparticles have different surface coverages” or “…have the same surface coverages”. These limitations constitute new matter. The specification does not give support for surface coverages being different or the same in two or more layers of plasmonic nanoparticles. Surface coverage is discussed in only one location within the specification (see [0052] and Fig. 7). This discussion does not include mention of surface coverages being the same or different over at least two layers of plasmonic nanoparticles.
The specification only provides support for surface densities of plasmonic nanoparticles being the same or different (see [0013], [0068] or [0073]). The specification contains no indication that ‘surface density’ and ‘surface coverage’ are synonyms or have related meanings and therefore, these terms are given their plain meaning as would be understood by those of ordinary skill in the art – surface density being a measure of mass per unit area for the nanoparticles in the layer and surface coverage being a measure of the rate at which nanoparticles “block”, or cover, the layer. Furthermore, an increase (or decrease) in surface density does not necessitate a change in surface coverage without knowledge of how the nanoparticles are arranged in the layer. Accordingly, the specification does not provide sufficient support for claims 15 and 16, as amended, and they are considered to contain new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 recites “plasmonic nanoparticles…oriented…to said layer”. The recitation of “said layer” lacks antecedent basis since it is unclear whether this refers to the layer of plasmonic nanoparticles or the layer of dielectric material. For purposes of examination it is presumed this refers back to the same layer of plasmonic nanoparticles which contain the nanoparticles whose orientation is being limited.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tang et al. (US 2011/0109821).
Regarding claim 1, Tang discloses a structured layer comprising a plasmonic layer 320 sandwiched between two dielectric layers 318 (¶ 36, see Fig. 3). The plasmonic layer contains plasmonic particles having a size in the range of 10 nm to 300 nm (¶ 45). Tang discloses the plasmonic particles in the plasmonic layer may be a single metal such as Ag, Au, Cu, Pt, Al, or an alloy of these metals (¶ 45). When the plasmonic particles are an alloy, all of the particles are made of a first metal and all of the particles are made of a second metal; the first and second metals being necessarily different from each other, which meets the claimed limitation.

    PNG
    media_image1.png
    227
    453
    media_image1.png
    Greyscale
Regarding claim 3, Tang discloses the plasmonic particles have a size that varies (¶ 43). Since the resonant frequency of the plasmon depends on the size of the plasmonic particles, the plasmonic particles in the plasmonic layer have different plasmonic resonance wavelengths.
Regarding claim 5, Tang discloses the plasmonic particles may have a shape aligned parallel in the same plane along the direction of the electric field (¶ 43). Thus the particles are aligned parallel to the plane of the layer.
Regarding claim 6, Tang discloses the plasmonic particles may be aligned in any manner (¶ 43) and may be arranged randomly (¶ 44).
Claim 4 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tang et al. (US 2011/0109821), as applied to claim 1 and further evidenced by nanoComposix (“Color Engineering”).
Regarding claim 4, the limitations of claim 1 have been addressed above. Tang teaches the plasmon material is able to absorb and scatter light and its ability to absorb and scatter light may be varied by changing the properties of the plasmon particles (¶ 51). Tang does not expressly disclose reflectance and transmittance properties. However, as evidenced by nanoComposix, plasmon materials are capable of absorbing, scattering, reflecting and transmitting light, with scattering being a type of reflecting and transmitting being a function of what light is absorbed and what light is not (p. 2-3).
Claims 7-9, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saito (US 2006/0274315).

    PNG
    media_image2.png
    199
    391
    media_image2.png
    Greyscale
Regarding claim 7, Saito discloses a structured layer comprising multiple layers of metal nanoparticles stacked alternatingly between dielectric particle layers (¶ 18, see Fig. 1A). Accordingly there are a plurality of metal nanoparticle layers between the dielectric layers of the outermost regions. The metal nanoparticles are a plasmon resonance material (¶ 19). Saito teaches the metal nanoparticles may be of different material (¶ 20), in which case the metal nanoparticles of the structured layer comprise two different metals.
Regarding claims 8-9, Saito also discloses the nanoparticles of the layers may or may not be identical (¶ 20). If they are identical, one of ordinary skill in the art would expect the layers to have the same plasmonic resonance wavelengths, and if they are different, one of ordinary skill in the art would expect the layers to have different plasmonic resonance wavelengths, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 14-15, Saito discloses that the thicknesses of the dielectric layers may be the same or may be different (¶ 20).
Regarding claim 17, Saito discloses the nanoparticles are distributed identically within each layer (see, e.g., ¶ 33). One of ordinary skill in the art would expect these .
Claims 10 and 23-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saito (US 2006/0274315), as applied to claims 1 and 7 and further evidenced by nanoComposix (“Color Engineering”).
Regarding claims 10 and 23-24, the limitations of claim 1 have been addressed above. Saito teaches the plasmon material is able to absorb light and its ability to absorb light may be varied by changing the properties of the plasmon particles (¶ 19). Saito does not expressly disclose scattering, reflectance and transmittance properties. However, as evidenced by nanoComposix, plasmon materials are intrinsically capable of absorbing, scattering, reflecting and transmitting light, with scattering being a type of reflecting, and scattering and transmitting being a function of what light is absorbed and what light is not (p. 2-3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2011/0109821) in view of Wu et al. (US 2015/0034160).
Regarding claim 1, Tang discloses a structured layer comprising a plasmonic layer 320 sandwiched between two dielectric layers 318 (¶ 36, see Fig. 3). The plasmonic layer contains plasmonic particles having a size in the range of 10 nm to 300 nm (¶ 45). Tang discloses the plasmonic particles in the plasmonic layer may be a single metal such as Ag, Au, Cu, Pt, Al, or an alloy of these metals (¶ 45). Tang 
Wu teaches the use of plasmonic nanoparticles comprising metals such as Au, Ag, Cu, Pt and Al, or combinations thereof in a single layer (¶ 30). It is thus known to use plasmonic nanoparticles of different compositions within a single layer. It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify Tang by incorporating plasmonic nanoparticles of different metals in the plasmonic layer because this would allow for finely tailoring of the plasmonic properties in the plasmonic layer with respect to material composition as well as size, shape and distribution (see Tang, ¶ 14) since combining different metal particles is known in the art, and there is an expectation of success in controlling plasmonic properties by way of composition.
Regarding claim 3, Tang discloses the plasmonic particles have a size that varies (¶ 43). Since the resonant frequency of the plasmon depends on the size of the plasmonic particles, the plasmonic particles in the plasmonic layer have different plasmonic resonance wavelengths.
Regarding claim 5, Tang discloses the plasmonic particles may have a shape aligned parallel in the same plane along the direction of the electric field (¶ 43). Thus the particles are aligned parallel to the plane of the layer.
Regarding claim 6, Tang discloses the plasmonic particles may be aligned in any manner (¶ 43) and may be arranged randomly (¶ 44).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2011/0109821) in view of Wu (US 2015/0034160), as applied to claim 1 and further evidenced by nanoComposix (“Color Engineering”).
Regarding claim 4, the limitations of claim 1 have been addressed above. Tang in view of Wu teaches the plasmon material is able to absorb and scatter light and its ability to absorb and scatter light may be varied by changing the properties of the plasmon particles (¶ 51). Tang in view of Wu does not expressly disclose reflectance and transmittance properties. However, as evidenced by nanoComposix, plasmon materials are capable of absorbing, scattering, reflecting and transmitting light, with scattering being a type of reflecting and transmitting being a function of what light is absorbed and what light is not (p. 2-3).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2006/0274315) in view of Tang et al. (US 2011/0109821).
Regarding claim 11-12, Saito does not expressly teach the plasmonic metal nanoparticles are randomly oriented. Tang discloses the plasmonic particles may be aligned in any manner including parallel to the plane of the layer (¶ 43), and may be arranged randomly (¶ 44). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to orient the metal nanoparticles in the plasmon layer of Saito randomly or parallel, as taught by Tang, because such orientations are taught by Tang as suitable for a plasmon display (¶ 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784